Citation Nr: 1225409	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-38 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen service connection for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1962 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, denied service connection for bilateral hearing loss and denied reopening service connection for a low back disorder (degenerative arthritis, lumbar spine at L5-S1).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In October 2009, via a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  

In a March 2011 letter, the Veteran's representative submitted evidence for an additional claim and also noted that the Veteran had requested a "personal hearing."  This letter was addressed to the Debt Management Center (DMC) and was received by the DMC in April 2011.  The letter was also received by the RO Support services Front Office and Mail Rooms 2 and 3 in April 2011 and May 2011.  
See the March 2011 DMC letter.  

The record reflects that the Veteran was scheduled for a travel board hearing in September 2011; however, there is no letter of record reflecting that notice of the travel Board hearing was sent to the Veteran.  The Veteran subsequently failed to report to the hearing.  See the September 2011 Failure to Appear for Board Hearing form.  Consistent with an absence of notice to the Veteran of the scheduled travel board hearing is a February 2012 VA memorandum to the Veteran's representative by a Decision Review Officer (DRO), which specifically indicated that there is "no record that the [V]eteran had been properly notified of a hearing date."  

In March 2012, the Veteran's representative submitted an Appeal Pre-Certification Review, in lieu of the VA Form 646, listing the issues and indicating that the case had been reviewed, and determined the case was ready for certification to the Board.  The representative noted that the Veteran requested a travel board hearing with a date to be determined.   

Consistent with the DRO's finding that the Veteran had not been properly notified of his Board hearing, the Veteran's representative has indicated that the Veteran did not receive notice from the RO.  The representative has recently asserted that in a telephone conversation the Veteran stated that he did not receive notice of a Board hearing at the RO.  See the June 2012 Motion to Remand for Travel Board Hearing. The representative requests that the case be remanded to the RO to reschedule a travel board hearing, citing to 38 C.F.R. § 20.704(b). 

Pursuant to 38 C.F.R. § 20.700 (2011), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e).  As the Veteran and his representative have recently expressed a desire for a Board hearing, asserted nonreceipt of notice of the September 2011 Board hearing, and an absence in the claims file of evidence of notice of the September 2011 hearing having been mailed to the Veteran or his representative, the Board will remand this case to schedule the Veteran for a Travel Board hearing.  

Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.  Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

